Case: 15-40947      Document: 00513462145         Page: 1    Date Filed: 04/12/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                 FILED
                                      No. 15-40947                             April 12, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
MARIA DEL REFUGIO ESCAMILLA, Individually and as representative of
and on behalf of the Estate of Rafael Solis, Sr., Deceased; ALMA GAYTAN
GONZALEZ, as next friend of R.E.S. and J.E.S., minor children,

               Plaintiffs - Appellees

v.

JOEL JORGE CAVAZOS; GERARDO GONZALEZ; ROLANDO CANTU;
JOHN JIMENEZ; RAMIRO RENDON; CARLOS DIAZ; JUAN ROQUE,

               Defendants - Appellants




                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 5:11-CV-13


Before DAVIS, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM:*
       Rafael Edgardo Solis, Sr. died in pretrial custody at the Webb County
Jail. The plaintiffs brought suit alleging the defendants, a group of Webb
County jailors, caused Solis’s death by applying excessive force in violation of




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40947    Document: 00513462145     Page: 2     Date Filed: 04/12/2016



                                 No. 15-40947
the Fourteenth Amendment. The defendants now seek to appeal the district
court’s order denying summary judgment.
      The defendants claim that we have jurisdiction over the district court’s
denial of summary judgment based on qualified immunity, pursuant to 28
U.S.C. § 1291. While we generally lack jurisdiction over a denial of summary
judgment, we can immediately review a denial based on qualified immunity.
See Kinney v. Weaver, 367 F.3d 337, 346 (5th Cir. 2004).
      The defendants’ claim is unavailing. The defense of qualified immunity
was not properly presented to the district court. The defendants argue they
raised qualified immunity by arguing they acted in good faith. The defendants
confuse the good faith standard in excessive force determinations with a
defendant’s burden to plead good faith as part of a qualified immunity defense.
Compare Wilkins v. Gaddy, 559 U.S. 34, 37 (2010) (good faith in excessive force
claims), with Bazan ex rel. Bazan v. Hidalgo Cnty., 246 F.3d 481, 489 (5th Cir.
2001) (good faith in qualified immunity).
      Regardless, the district court did not rule on qualified immunity.
Accordingly, we lack appellate jurisdiction at this time.
      DISMISSED.




                                       2